Order of April 9, 1936, reversed on the facts as a matter of discretion, with ten dollars costs and disbursements payable out of the estate, and order granted to reopen the accounting of September 28, 1934, fully and for all purposes, without costs. Order of March 30, 1936, reversed, without costs. Memorandum: The first accounting herein was based upon uncertain and inaccurate data, and the estate was managed in an informal manner, and the accounting was reopened only partially and for a reaccounting as to one item only. We think the best result will be obtained by having the whole account restated by the surrogate. All concur. (One order dismisses objections to the account of the executor and the other order denies a motion to vacate order ratifying and confirming a decree settling the account.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Cunningham, JJ.